EXHIBIT 99.91 CONSENT OF AUTHOR The undersigned hereby consents to the use and reference of his name in connection with the NI-43-101 Technical Report entitled “Technical Report and Updated Resource Estimate on the Brucejack Property, Skeena Mining Division, British Columbia, Canada” dated March 4, 2011, as described or incorporated by reference in Pretium Resources Inc.’s Registration Statement on Form 40-F, filed with the United States Securities and Exchange Commission pursuant to the Securities Exchange Act of 1934, as amended. Yours truly, /s/Eugene Puritch Eugene Puritch January 9, 2012 CONSENT OF AUTHOR The undersigned hereby consents to the use and reference of her name in connection with the NI-43-101 Technical Report entitled “Technical Report and Updated Resource Estimate on the Brucejack Property, Skeena Mining Division, British Columbia, Canada” dated March 4, 2011, as described or incorporated by reference in Pretium Resources Inc.’s Registration Statement on Form 40-F, filed with the United States Securities and Exchange Commission pursuant to the Securities Exchange Act of 1934, as amended. Yours truly, /s/Tracy Armstrong Tracy Armstrong January 9, 2012 CONSENT OF AUTHOR The undersigned hereby consents to the use and reference of his name in connection with the NI-43-101 Technical Report entitled “Technical Report and Updated Resource Estimate on the Brucejack Property, Skeena Mining Division, British Columbia, Canada” dated March 4, 2011, as described or incorporated by reference in Pretium Resources Inc.’s Registration Statement on Form 40-F, filed with the United States Securities and Exchange Commission pursuant to the Securities Exchange Act of 1934, as amended. Yours truly, /s/Fred Brown Fred Brown January 9, 2012
